Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In re Seth Aaron King                                          Original Mandamus Proceeding

 No. 06-16-00172-CR                                       Opinion delivered by Chief Justice Morriss,
                                                          Justice Moseley and Justice Burgess
                                                          participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.


                                                         RENDERED OCTOBER 14, 2016
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk